El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
En el juicio de esta cansa siendo una acusación por asesinato, fné admitida como prueba una confesión, la cual es como sigue:
“En Arecibo, Puerto Rico, boy día 20 de abril de 1925. Ante mí, juez municipal de Arecibo, comparece Antonio Rodríguez Da-pena, casado, de 28 años de edad, zapatero y vecino de Arecibo, P. R. Fué por mí informado de la naturaleza del cargo que se le bace de un doble asesinato, cometido a eso de las doce y veinticinco mi-nutos de la noche en las personas de su esposa y su amante. Ad-vertíle de su derecho de abstenerse de declarar y de que si lo hace sus manifestaciones se podrán usar en su contra. Previo juramento -dice; Que soy casado con Angela Herrera desde el año diez y siete (1917) y estoy separado de ella desde hacen tres años y seis meses. Que ella estuvo viviendo en concubinato en San Juan tres años con un hombre mientras estuvo separada de mí, y yo le presenté, hace también tres años una demanda de divorcio que no prosperó por *432falta de pruebas. Que el jueves de la semana pasada hablé con Angela Herrera para que ella misma presentara la demanda de divorcio. Le pregunté cuánto necesitaría y me dijo que treinta dóla-res; por lo que vendí algunas cosas y le di los treinta dólares; pero hoy supe porque me lo contó una amiga que ella había gastado los treinta dólares en ropas y fiestas. Que esto me enfureció y esta no-che fui a llamarla como a las doce de la noche, pero no me con-testó. Fui entonces a mi casa, me eché el revólver con cinco balas al bolsillo y volví a la casa de Angela, tomándome varios palos de ron. Llegué a la casa ya con la intención de arreglar el asunto de los treinta dólares que le había dado a Angela Herrera, y abrí la puerta, a la fuerza, empujándola hacia afuera y encontré a Angela con su amante acostados. Al verme entrar el amante de Angela se levantó y me agarró por el cuello y tumbó dos veces, pero me libré del hombre y le disparé tres tiros a ella, a la Angela Herrera, y entonces le disparé al hombre dos tiros y salí de la casa, y tiré el revólver dentro del río Santiago, presentándome aquí.
“Que esto ocurrió como a las doce y veinte y cinco minutos, hoy, en esta madrugada, y presto esta declaración libremente, de mi espontánea voluntad. (Fdo.) Antonio Rodríguez Dapena. Jurada y suscrita ante mí, hoy día 20 de abril de 1925 a la una y media de la madrugada. Fdo. Francisco Cadilla, juez municipal de Arecibo. ”
Hubo muy poca otra prueba importante con relación al punto en particular para ser discutida. Después de un jui-cio en que se probó haber matado a su esposa, según la acu-sación, aunque se pidió a la corte que lo hiciera, se negó a instruir al jurado respecto al homicidio, por la teoría de que de acuerdo con los hechos no había ninguna razón para dar tal instrucción.
El artículo 203 del Código Penal prescribe:
“Homicidio es dar muerte ilegal a un ser humano sin que medie malicia. Es de dos clases:
“1. — Voluntario: cuando ocurre con ocasión de una súbita pen-dencia o arrebato de cólera.
“2. — Involuntario: .cuando ocurre al realizarse un acto ilegal, que no constituyere delito grave (felony); o al realizarse un acto legal que pudiere ocasionar muerte en forma ilegal, o sin la debida prudencia o circunspección.”
Dados los hechos, era de la incumbencia del jurado el *433decir si la muerte ilegal tuvo lagar ea ana súbita pendencia, o arrebato de cólera. A pesar del hecho de qae el acasado vino armado y may enfarecido a la casa de sa esposa co-rrespondía al jurado resolver si la maerte faé prodacida por an arrebato de cólera. El dejar de instruir al jnrado acerca del homicidio faé an error y el fiscal está conforme con esta conclusión. El caso de El Pueblo v. Crespo 21 D.P.R. 300, gaarda cierta relación con los hechos de este caso, aanqae en ese caso ningnno de los hechos reales de la muerte era conocido.
Otros machos errores fueron imputados. Estos o tenían poca importancia, o pueden fácilmente evitarse en un nuevo juicio. En vista del error discutido, debe revocarse la sen-tencia apelada y devolverse la causa■ a la corte inferior^ para la celebración de un nuevo juicio. ;